Citation Nr: 9911779	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-01 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for right upper extremity weakness as a residual of 
multiple sclerosis.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for right lower extremity weakness as a residual of 
multiple sclerosis.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for left lower extremity weakness as a residual of 
multiple sclerosis.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for bladder frequency and urgency as a residual of 
multiple sclerosis.  

5.  Entitlement to a disability evaluation in excess of 10 
percent for nystagmus as a residual of multiple sclerosis.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to May 1961.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in November 1995, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, for additional development.  Following the 
requested development, the RO granted a total rating based on 
unemployability due to service-connected disabilities, 
effective from August 29, 1989, but continued its previous 
denial of the claim for a total schedular rating for service-
connected multiple sclerosis.  The case is now before the 
Board for final appellate consideration.  

In December 1994, the veteran's representative raised the 
issue of entitlement to compensation benefits for left upper 
extremity disability as a residual of multiple sclerosis.  
This issue has not been adjudicated or developed for 
appellate consideration and is referred to the RO for any 
action deemed appropriate.  

The Board notes that the issue before the Board was 
originally developed as entitlement to an increased 
evaluation for multiple sclerosis, evaluated in combination 
as 70 percent disabling.  However, the RO has rated the 
organic residuals of the service-connected multiple sclerosis 
separately.  The Board believes that in order to arrive at 
the correct combined evaluation, the service-connected 
residuals must be evaluated separately and combined in 
accordance with the Combined Ratings Table contained in the 
rating schedule.  Thus, the issue has been restyled as shown 
on the title page of this decision to address the separately 
rated organic residuals of multiple sclerosis.  As shown 
below, the Board then considers the appropriate combined 
evaluation for the service-connected organic residuals of 
multiple sclerosis, which, it is recognized, is the primary 
concern of the veteran in this case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran is right handed.  

3.  Service-connected organic residuals of multiple sclerosis 
are manifested by moderate incomplete paralysis of all 
radicular groups of the right upper extremity; moderately 
severe incomplete paralysis of the sciatic nerve of the right 
lower extremity; moderate incomplete paralysis of the sciatic 
nerve of the left lower extremity; bladder frequency and 
urgency, without pyuria, that is no more than moderate in 
degree and results in nocturia two times a night; and by 
nystagmus on bilateral horizontal gaze.  

4.  With consideration of the bilateral factor, the combined 
evaluation for the service-connected organic residuals of 
multiple sclerosis is 80 percent, effective from August 29, 
1989.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for weakness of the right upper extremity as a 
residual of multiple sclerosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8018, 8513 (1998).  

2.  The criteria for a 40 percent evaluation for weakness of 
the right lower extremity as a residual of multiple sclerosis 
have been met, effective from August 29, 1989.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic 
Codes 8018, 8520 (1998).  

3.  The criteria for a 20 percent evaluation for weakness of 
the left lower extremity as a residual of multiple sclerosis 
have been met, effective from August 29, 1989.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic 
Codes 8018, 8520 (1998).  

4.  The criteria for a disability evaluation in excess of 10 
percent for bladder frequency and urgency as a residual of 
multiple sclerosis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 7512, 
8018 (as in effect before and after February 17, 1994).  

5.  The criteria for a disability evaluation in excess of 10 
percent for nystagmus as a residual of multiple sclerosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Codes 6016, 8018 (1998).  

6.  The criteria for a combined evaluation of 80 percent for 
organic residuals of multiple sclerosis, with consideration 
of the bilateral factor, have been met, effective from August 
29, 1989.  38 U.S.C.A. §§ 1155, 1157, 5107 (West 1991); 
38 C.F.R. §§ 4.25, 4.26, 4.124a, Diagnostic Code 8018 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings for organic residuals of 
multiple sclerosis are plausible and thus well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability 
generally is a well-grounded claim).  

The veteran's representative contends that the RO did not 
comply fully with the instructions contained in the previous 
remand, contrary to Stegall v. West, 11 Vet. App. 268 (1998).  
The representative maintains that a new neurologic 
examination is necessary for an equitable disposition of this 
appeal.  

The Board has reviewed the record and finds that it has been 
fully developed and that the examination findings, considered 
in conjunction with the other evidence of record, are wholly 
adequate to assess the current severity of the service-
connected organic residuals of multiple sclerosis.  In 
particular, the Board has reviewed the specific remand 
instructions set forth in the November 1995 remand and finds 
that the RO complied with them.  Although it is not expressly 
stated that the VA neurologic examiner reviewed the claims 
file, it is far from clear that he failed to do so.  Even if 
the examiner did not review the claims file, the current 
severity of the organic residuals is what is at issue, not 
their etiology or history.  In the Board's view, any failure 
by the examiner to review the record is not prejudicial to 
the veteran's interests.  

It is also contended that the issue of entitlement to a 
rating for the veteran's left upper extremity disability as a 
residual of multiple sclerosis is inextricably intertwined 
with the issues now on appeal, thus necessitating a remand of 
this matter for further development.  However, the medical 
evidence of record, which includes the reports of a number of 
neurologic evaluations, does not indicate that the multiple 
sclerosis has actually resulted in left upper extremity 
involvement.  Although Dr. Schwartz in his letter of 
September 14, 1989, referred to hypesthesia and minimal 
dysmetria of the left hand, it is apparent that this was his 
interpretation of medical reports from 1965.  The current 
medical evidence does not show any significant left upper 
extremity impairment sufficient to affect the overall 
combined rating for organic residuals of multiple sclerosis.  
The Board therefore declines to remand the case for 
consideration of residuals not likely to affect the combined 
rating assigned below.  The Board is satisfied that all 
relevant evidence has been obtained with respect to the 
issues in appellate status and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The record shows that the veteran's original claim for 
service connection for multiple sclerosis was received on 
August 29, 1989.  An original rating decision dated in March 
1990 granted service connection for residuals of multiple 
sclerosis and separately rated those residuals, the 
evaluations dating from the date of receipt of the original 
claim.  Right upper extremity impairment was rated as 20 
percent disabling under Diagnostic Code 8613; right lower 
extremity impairment was rated as 20 percent disabling under 
Diagnostic Code 8620; left lower extremity impairment was 
rated as 10 percent disabling under Diagnostic Code 8620; 
bladder frequency and urgency was rated as 10 percent 
disabling under Diagnostic Code 7512; and nystagmus was rated 
as 10 percent disabling under Diagnostic Code 6016.  With 
consideration of the bilateral factor, the combined 
evaluation for residuals of multiple sclerosis was 60 
percent.  

The veteran's claim for a higher evaluation for multiple 
sclerosis is an original claim that was placed in appellate 
status by a notice of disagreement expressing disagreement 
with the initial rating award.  Furthermore, as held in AB v. 
Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation. . . . "  The distinction between an original 
rating and a claim for an increased rating may be important, 
however, in terms of determining the evidence that can be 
used to decide whether the original rating on appeal was 
erroneous and in identifying the underlying notice of 
disagreement and whether VA has issued a statement of the 
case or supplemental statement of the case.  

In regard to the appellant's contention that he is entitled 
to a higher disability rating for at least part of the 
original rating period following the grant of service 
connection for multiple sclerosis, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Following a hearing before a hearing officer at the RO in 
April 1991, a rating decision dated in July 1991 assigned a 
40 percent evaluation for right upper extremity weakness as a 
residual of multiple sclerosis, effective from August 29, 
1989, and the residuals of multiple sclerosis affecting the 
right upper and lower extremities and the left lower 
extremity were rated under the diagnostic codes applicable to 
nerve paralysis.  A combined evaluation of 70 percent was 
assigned for residuals of multiple sclerosis, and the 
combined rating was thereafter continued until June 1998, 
when a rating decision granted service connection for a mood 
disorder secondary to service-connected multiple sclerosis.  
The mood disorder was rated 30 percent disabling under 
Diagnostic Code 9435, effective from June 2, 1993.  A 
combined service-connected evaluation of 80 percent was then 
assigned, also effective from June 2, 1993.  

Analysis

A.  Right upper extremity weakness

Under Diagnostic Code 8513, a 40 percent evaluation is 
warranted for moderate incomplete paralysis of all radicular 
nerve groups of the major upper extremity; a 70 percent 
evaluation requires severe incomplete paralysis; a 90 percent 
evaluation requires complete paralysis.  38 C.F.R. § 4.124a, 
Code 8513.  

The term "incomplete paralysis" resulting from peripheral 
nerve injuries indicates a degree of lost or impaired 
function that is substantially less than the type pictured 
for complete paralysis of the involved nerve or nerve groups, 
whether due to the varied level of the nerve lesion or to 
partial nerve regeneration.  38 C.F.R. § 4.124a.  

The medical evidence of record demonstrates that the veteran 
is right handed.  During the prosecution of his original 
claim, the veteran's multiple sclerosis has been observed to 
undergo exacerbations and remissions but without an 
indication of more than moderate incomplete paralysis of the 
right radicular nerve groups.  The medical evidence has 
generally shown right-sided weakness, easy fatigability and 
impairment of lifting and fine finger manipulation on the 
right.  When seen in the VA neurology clinic in June 1990, he 
had mild right pronator drift, and the finger-to-nose test 
was diminished with the right hand.  Although the finger-to-
nose test showed mild ataxia on the right in December 1989, 
the finger-to-nose test has been mostly normal during the 
course of this claim.  Moreover, his motor strength in the 
right upper extremity has usually been fairly full.  Although 
his strength was 2/5 with flexors of the right upper 
extremity on VA neurologic examination in December 1989, his 
grip strength at that time was 4/5.  Since that time, on 
numerous VA neurologic examinations, he has usually shown 
muscle strength of 4 or 4+ out of 5 on a scale of zero to 5, 
except when hospitalized by VA in April 1991, when flexion 
and extension of the right wrist was 3+ to -4/5.  (Muscle 
strength of 0 indicates that no muscular contraction is 
detected; a strength of 5 is normal muscle strength; 4 
indicates active movement against gravity and some 
resistance.)  Moreover, the veteran's deep tendon reflexes in 
the right upper extremity have usually been 2+, although 3+ 
reflexes were noted in the right upper extremity on VA 
neurologic evaluation in December 1989 and on neurologic 
consultation in late March 1991.  (Reflexes are usually 
graded on a scale of 0 to 4+, with 2+ being average or 
normal, 3+ being brisker than average and possibly indicative 
of disease, and 4+ being hyperactive and often associated 
with clonus).  Clonus is alternate muscular contraction and 
relaxation in rapid succession.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 342 (28th ed. 1994).  In addition, he has 
usually demonstrated normal proprioception.  

On VA neurologic consultation in May 1990, the veteran 
exhibited slight dysmetria of the right upper extremity with 
slow fine finger movements with a slight decrease in 
sensation in that extremity.  Dysmetria of the right upper 
extremity was also noted on VA neurologic consultation in 
late March 1991.  Dysmetria is improper measuring of distance 
in muscular acts or disturbance in the power to control the 
range of movement in muscular action.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 516 (28th ed. 1994).  The decrease in 
sensation has been present on the right side throughout the 
course of this appeal, although in the right upper extremity 
it has generally been light.  The veteran complained of pain 
in the right wrist when he was seen at the VA neurology 
clinic in December 1991, but it is interesting to note that 
his motor strength and deep tendon reflexes in the right 
upper extremity were normal at that time.  The finger-to-nose 
test was also normal.  Rapid alternating movements have 
usually been normal, as for example when evaluated on VA 
neurologic consultation in late March 1991.  

On VA examination in November 1992, the examiner noted that 
the record was available and that there had been little 
change in the veteran's neurologic status since 1990.  The 
only change noted, which was felt to be subjective, was that 
the veteran experienced less muscular endurance and more easy 
fatigability than previously.  It was also felt "that there 
may be" some diminution in his ability to execute fine 
finger movements.  However, the veteran dressed and undressed 
without any assistance, except on some days when he would 
need help manipulating buttons.  It was also reported that he 
bathed and fed himself without difficulty.  On examination, 
his vibratory sensation and light touch sensation were intact 
but better on the left.  His position sensation was intact, 
bilaterally.  There was some questionable diminution in his 
pain perception generally.  There was generalized muscle 
weakness to perhaps a one-third diminution in muscle strength 
compared to what would be expected.  There was, however, no 
muscle atrophy.  The veteran stated that he had generalized 
easy fatigability and weakness rather than any limb weakness 
in particular.  His deep tendon reflexes were equal and 
hyperactive but not pathological.  There was no clonus.  The 
Hoffmann's sign was negative.  (The Hoffmann's sign, in 
hemiplegia, is caused by a sudden nipping of the nail of the 
index, middle or ring finger which produces flexion of the 
terminal phalanx of the thumb and of the second and third 
phalanges of some other finger.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1524 28TH ed. 1994.  Hoffmann's phenomenon 
is increased excitability to electrical stimulation in the 
sensory nerves; the ulnar nerve is usually tested.  It is 
also called the Hoffmann's sign.  Id. at 1276.)  

The veteran had slight hesitation executing the finger-to-
nose test, but there was no tremor.  Although he had "almost 
normal" ability to execute rapid alternating hand motions, 
there was some mild impairment.  He was able to dress and 
undress.  He was "surprisingly efficient" at manipulating 
his laceless shoes, socks and trousers.  The diagnosis was 
multiple sclerosis with little change from the veteran's 
status in 1990.  To measure such a small change was felt to 
be difficult because it was subjective in nature and because 
multiple sclerosis is featured by remissions and 
exacerbations.  

On VA neurologic examination in March 1996, the veteran's 
motor examination showed 4+/5 strength on the right side of 
his body with give-way weakness, except for the right upper 
extremity, which was 4/5 with give-way weakness.  Deep tendon 
reflexes were 2+ throughout in the upper extremities.  There 
was decreased sensation to pinprick, vibration and cold on 
the right hemibody.  The finger-nose-finger test was slow but 
accurate.  The veteran's capacity for physical work was felt 
to be limited in part by his right-sided weakness, although 
his bilateral lower extremity spasticity also played a 
prominent role.  

A careful consideration of the evidence shows that the 
veteran's right upper extremity weakness is accurately and 
adequately compensated for by the 40 percent evaluation 
currently assigned.  Although there is some diminution of 
sensation, motor strength, and fine finger manipulation, the 
right upper extremity impairment is at best moderate in 
degree.  His incomplete nerve paralysis does not appear to 
have resulted in limitation of motion in the right upper 
extremity.  Moreover, he can take care of himself, including 
feeding and dressing himself.  The slowness and mild 
impairment of his right hand and upper extremity movements do 
not seem to have significantly diminished his ability to 
perform ordinary tasks, such as to indicate the presence of 
severe incomplete nerve paralysis or complete nerve paralysis 
under Diagnostic Code 8513.  It is interesting to note that 
his deep tendon reflexes in the right upper extremity appear 
to be intact and usually normal.  The medical evidence of 
record suggests significant impairment of the lower 
extremities, but not of the right upper extremity, beyond 
that for which a 40 percent evaluation has already been 
assigned.  It follows that an increased rating for weakness 
of the right upper extremity as a residual of multiple 
sclerosis must be denied.  

B.  Weakness of the lower extremities

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve; 
a 20 percent evaluation requires moderate incomplete 
paralysis of the sciatic nerve; a 40 percent evaluation 
requires moderately severe incomplete paralysis; a 60 percent 
evaluation requires severe incomplete paralysis with marked 
muscular atrophy; an 80 percent evaluation requires complete 
paralysis of the sciatic nerve.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Code 8520.  

As indicated above, the veteran's multiple sclerosis during 
the prosecution of his claim has been characterized 
especially by right-sided weakness, easy fatigability and 
some sensory diminution and motor impairment.  Although the 
RO has rated the right lower extremity weakness under Code 
8520 as productive of only moderate incomplete paralysis, the 
Board is of the opinion that moderately severe incomplete 
paralysis such as to warrant a 40 percent evaluation is 
shown.  Although his motor strength in the muscle groups 
comprising the right lower extremity has been relatively 
good, usually measuring 4/5 or 4+/5, and his diminished 
sensation has likewise been relatively light, he has 
exhibited on a number of examinations an impaired, stiff gait 
with a tendency to scissors spasticity that impaired or 
precluded his ability to heel and toe walk or perform tandem 
walking.  Although his motor strength and sensation in the 
left lower extremity were usually normal, the neurologic 
impairment of gait shown on the right inevitably affected his 
left side, thus indicating the presence, in the Board's view, 
of moderate incomplete sciatic nerve paralysis.  On VA 
neurologic consultation in late March 1991, the veteran 
exhibited dysmetria of the right lower extremity and a 
positive Romberg sign, falling to the left.  His signs and 
symptoms of multiple sclerosis were felt to be stable when 
evaluated in the neurology clinic on April 10, 1991.  When 
hospitalized by VA on April 16, 1991, it was reported that 
there was some spasticity in both lower extremities as well 
as bilateral ankle clonus and upgoing toes - apparently a 
positive Babinski reflex.  Ankle clonus is a series of 
abnormal reflex movements of the foot, induced by sudden 
dorsiflexion of the foot, which causes alternate contraction 
and relaxation of the triceps surae muscle (gastrocnemius and 
soleus muscles), and is also called foot clonus.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 342 (28th ed. 1994).  In 
addition, the veteran's deep tendon reflexes were 3+ in the 
lower extremities with 4+ ankle jerks.  Evaluations during 
the course of his hospitalization showed that he had a wide-
based stance with unsteady station and exhibited a wide-based 
and stiff-legged gait, and hyperreflexia.  The diagnoses on 
discharge from the hospital included exacerbation of multiple 
sclerosis and spastic ataxic gait secondary to multiple 
sclerosis.  

Although the veteran's multiple sclerosis has undergone 
characteristic exacerbations and remissions during the course 
of his claim, his overall disability picture has been 
relatively stable, as examiners have remarked - or changes 
have been so subtle as not to be truly measurable for rating 
purposes.  He has at various times shown both a positive and 
a negative Babinski reflex on the right.  His Romberg test 
was described by a VA neurologic examiner in November 1992 as 
"equivocal".  He has been treated with ACTH 
(adrenocorticotropic hormone, called corticotropin), 
Prednisone and, more recently, with 10 milligrams of Baclofen 
two times a day.  Baclofen is indicated for spasticity 
resulting from multiple sclerosis, especially for the relief 
of flexor spasms and the concomitant pain, clonus and 
muscular rigidity.  See PHYSICIANS' DESK REFERENCE 1063 (47th 
ed. 1993).  Moreover, he has been compelled to use canes in 
both hands to ambulate.  Dr. Schwartz, a neurologist, 
reported in January 1996 that the veteran's more recent 
complaints had included radicular complaints down the right 
lower extremity and persistent right hemispasticity.  Dr. 
Schwartz stated that an examination was consistent with 
increased tone in the bilateral lower extremities, which was 
greater on the right than on the left, with some elements of 
subjective lumbar radiculopathy.  

On VA neurologic examination in March 1996, the veteran 
complained of his legs becoming weaker lately.  His motor 
examination showed 4+/5 strength on the right side of his 
body with give-way weakness.  There was increased tone in the 
lower extremities.  Deep tendon reflexes were 2+ throughout 
in the upper extremities but increased in the lower 
extremities.  There was decreased sensation to pinprick, 
vibration and cold on the right hemibody.  The heel-to-shin 
test was slow and clumsy on the right and "OK" on the left.  
The veteran's gait was slow, unsteady and favored the right 
leg.  He could not heel, toe or tandem walk.  The examiner's 
impression was that the findings were clinical evidence for 
injury at several levels of the central nervous system and 
were also consistent with multiple sclerosis.  The veteran's 
capacity for physical work was felt to be limited by his 
bilateral lower extremity spasticity and right-sided 
weakness.  

As indicated above, the Board finds that the evidence over 
time demonstrates moderately severe incomplete paralysis of 
the sciatic nerve on the right, thus warranting a 40 percent 
evaluation under Code 8520, effective from August 29, 1989.  
It is notable, however, that the examination findings have 
not shown muscle atrophy in the right lower extremity such as 
to indicate the presence of severe incomplete sciatic nerve 
paralysis.  Indeed, examiners have remarked on the veteran's 
ability to dress and undress and otherwise take care of 
himself, thus indicating that severe impairment is not shown.  
Although questionable right foot drop and drag was suggested 
when the veteran was seen in the VA neurology clinic on April 
10, 1991, this was not seen before, nor has it been observed 
since, and there is no evidence of the complete absence of 
active movement of the muscles below the right knee.  The 
Board therefore finds that there is no evidence of chronic 
footdrop or loss of right lower leg muscle strength such as 
to indicate the presence of complete paralysis of the sciatic 
nerve on the right.  Nor is there any evidence to support a 
finding of more than moderate incomplete paralysis in the 
left lower extremity.  The veteran's impairment, as reflected 
in the medical evidence, has been predominantly on the right.  
His positive Babinski reflex has been shown mostly on the 
right, and decreased sensation and muscle coordination have 
been more pronounced on the right than on the left.  While 
there have been increased reflexes and some spasticity in the 
left lower extremity, as well as left ankle clonus, muscle 
atrophy or left footdrop has not been demonstrated.  The 
Board therefore finds that moderate incomplete left sciatic 
nerve paralysis warranting a 20 percent evaluation under Code 
8520 is shown, but that there is no medical evidence to 
support a still higher rating.  

C.  Bladder frequency and urgency

The veteran's bladder frequency and urgency as a residual of 
multiple sclerosis has been rated by the RO under Diagnostic 
Code 7512 for chronic cystitis.  During the course of this 
appeal, VA revised the criteria for evaluating disabilities 
of the genitourinary system.  59 Fed. Reg. 2523 (1994).  
Under the criteria in effect prior to February 17, 1994, a 10 
percent evaluation was warranted for moderate chronic 
cystitis with pyuria and diurnal and nocturnal frequency.  A 
20 percent evaluation required moderately severe cystitis 
with diurnal and nocturnal frequency with pain and tenesmus.  
A 40 percent evaluation required severe cystitis with 
urination at intervals of one hour or less and a contracted 
bladder.  A 60 percent evaluation was appropriate when there 
was incontinence requiring the constant wearing of an 
appliance.  38 C.F.R. § 4.115a, Code 7512 (effective prior to 
February 17, 1994).  

Effective February 17, 1994, chronic cystitis is rated as 
voiding dysfunction under 38 C.F.R. § 4.115a.  38 C.F.R. 
§ 4.115b, Code 7512.  Voiding dysfunction in turn is rated on 
the basis of the particular condition involved such as 
urinary frequency or obstructed voiding.  38 C.F.R. § 4.115a 
(effective February 17, 1994).  A 10 percent rating is 
warranted for urinary frequency where the daytime voiding 
interval is between two and three hours, or where the 
claimant awakens to void two times a night; a 20 percent 
evaluation requires a daytime voiding interval between one 
and two hours, or awakening to void three to four times a 
night; a 40 percent evaluation requires a daytime voiding 
interval of less than one hour, or awakening to void five or 
more times a night.  

A noncompensable evaluation is warranted for obstructed 
voiding where obstructive symptomatology with or without 
stricture disease requires dilatation one to two times a 
year; a 10 percent evaluation requires marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
flow of stream) with any one or combination of the following:  
1.  Post void residuals greater than 150 cubic 
centimeters; 
2.  Uroflowmetry showing a markedly diminished peak flow 
rate (less than 10 cubic centimeters per second); 
3.  Recurrent urinary tract infections secondary to 
obstruction; 
4.  Stricture disease requiring periodic dilatation 
every two to three months.  

A 30 percent evaluation is for application with urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a.  

The new rating criteria were provided to the veteran in a 
supplemental statement of the case issued in April 1996.  

Under the decision of the United States Court of Appeals for 
Veterans Claims in Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  

However, whether evaluated under the new or the old criteria, 
there is little objective evidence to show that an increased 
evaluation is warranted.  Despite being examined or treated 
on numerous occasions during the course of this appeal, the 
veteran's complaints have mostly concerned the neurologic 
disability affecting his extremities.  Although he complained 
of bladder frequency and urgency when examined by VA in 
December 1989, clinical and laboratory findings were 
pertinently unremarkable.  Although the veteran reported on 
VA neurologic examination in May 1990 that he developed 
urinary frequency earlier in the 1980's, pertinent findings 
were not made.  Bladder incontinence was not found on a VA 
neurologic consultation in late March 1991.  When examined by 
VA in November 1992, it was reported that his bladder 
frequency and urgency were the same as in 1990 and that he 
experienced nocturia two times a night.  He reported that he 
very rarely lost control of his bladder but that he was only 
able to hold back his bladder sphincter for a few minutes.  
When seen at a VA outpatient clinic in December 1995, the 
veteran complained of shooting pain down the posterior right 
leg but denied any change in bowel or bladder.  When seen at 
a VA outpatient clinic in January 1996, the veteran reported 
that he was experiencing a little burning with urination 
sporadically, but pertinent findings were not entered.  When 
evaluated by Dr. Schwartz a few days earlier, no complaints 
or findings referable to bladder frequency or urgency were 
noted.  Urinalyses by VA during the course of this appeal 
have not shown evidence of pyuria, which is pus in the urine.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1397 (28th ed. 
1994).  The Board therefore finds that the 10 percent 
evaluation currently assigned for bladder frequency and 
urgency as a residual of multiple sclerosis adequately and 
accurately compensates the veteran for the degree of 
impairment shown during the course of his claim.  It follows 
that an increased rating is not warranted.  



D.  Nystagmus

Nystagmus is an involuntary, rapid, rhythmic movement of the 
eyeball, which may be horizontal, vertical, rotatory or 
mixed, i.e., of two varieties.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1164 (28th ed. 1994).  The record shows that 
private electronystagmography (ENG) in March 1989 revealed a 
low left beating spontaneous nystagmus with the eyes closed.  
However, all other ENG findings were essentially within 
normal limits.  The ENG findings were felt to be non-
localizing and possibly suggestive of either central or 
peripheral vestibular pathology.  On VA neurologic evaluation 
in December 1989, the veteran had mild horizontal nystagmus 
on leftward gaze with vertical diplopia on left-upward gaze.  
Cranial nerves II through XII were otherwise within normal 
limits.  

On VA neurologic consultation in late March 1991, the veteran 
had bilateral nystagmus on vertical and horizontal gaze.  
When evaluated in the eye clinic during a VA hospitalization 
in April 1991, however, the veteran's visual acuity was 
20/20, bilaterally.  The diagnoses on discharge from the 
hospital included extraocular musculature paresis and coarse 
nystagmus on horizontal gaze, secondary to multiple 
sclerosis.  

When the veteran was seen in the VA neurology clinic in 
September 1991, cranial nerves II-XII were grossly intact, 
except for right facial numbness in all three dimensions of 
cranial nerve V.  On VA examination in November 1992, 
however, his cranial nerves were intact, and there was no 
nystagmus.  The veteran was referred for a VA ophthalmologic 
examination at that time, but only symptoms of diplopia were 
assessed by the ophthalmologist.  

When seen at a VA outpatient clinic in August 1995, the 
veteran complained of floaters in both eyes, but he did not 
have nystagmus.  A VA ophthalmologic consultation in October 
1995 resulted in a pertinent assessment of multiple sclerosis 
with resolved diplopia.  

The veteran's nystagmus appears to wax and wane in accordance 
with the episodic nature of his multiple sclerosis.  A 10 
percent evaluation is warranted for central nystagmus, 
38 C.F.R. § 4.84a, Diagnostic Code 6016, and a 10 percent 
evaluation has been assigned since August 29, 1989.  The 
nystagmus is a manifestation of the veteran's multiple 
sclerosis, but it does not appear to have resulted in visual 
disturbance or diminished acuity such as to warrant 
consideration of rating under any diagnostic code pertaining 
to loss of visual acuity.  

As the 10 percent rating currently assigned is the maximum 
schedular allowance for the service-connected nystagmus, the 
Board has considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  However, the Board has not been 
presented with such an exceptional or unusual disability 
picture, with related factors including frequent 
hospitalizations or marked interference with employment, as 
to render impractical the application of the regular 
schedular standards with respect to this single disability.  
The veteran has not been frequently hospitalized recently 
such as to warrant extraschedular consideration.  Although he 
has been found to be unemployable due to the overall impact 
of multiple sclerosis, it cannot be said that the nystagmus, 
standing alone, has resulted in such a marked interference 
with employment that an extraschedular evaluation is 
warranted.  Based on these considerations, the Board finds 
that the RO did not err in failing to refer this claim to the 
Director of the Compensation and Pension Service for an 
initial determination.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).  It follows that an increased evaluation for 
nystagmus as a residual of multiple sclerosis must be denied.  

E.  Combined evaluation for organic residuals of multiple 
sclerosis

Under controlling law and regulations, the residuals of the 
veteran's multiple sclerosis are evaluated by recourse to the 
Combined Ratings Table set forth at 38 C.F.R. § 4.25.  See 
38 U.S.C.A. §§ 1155, 1157.  Combined ratings result from the 
consideration of the efficiency of the individual as affected 
first by the most disabling condition, then by the less 
disabling condition, then by other less disabling conditions, 
if any, in the order of severity.  Thus, a person having a 60 
percent disability is considered 40 percent efficient.  
Proceeding from this 40 percent efficiency, the effect of a 
further 30 percent disability is to leave only 28 percent of 
a person's efficiency remaining after consideration of the 
first disability.  The individual is thus 72 percent 
disabled.  This combined value is then converted to the 
nearest number divisible by 10.  Combined values ending in 5 
are adjusted upward.  Thus, with a 50 percent disability and 
a 30 percent disability, the combined value will be found to 
be 65 percent, but the 65 percent must be converted to 70 
percent to represent the final degree of disability.  
Similarly, with a disability of 40 percent, and another 
disability of 20 percent, the combined value is found to be 
52 percent, but the 52 percent must be converted to the 
nearest degree divisible by 10, which is 50 percent.  If 
there are more than two disabilities, the disabilities will 
also be arranged in the exact order of their severity and the 
combined value for the first two will be found as previously 
described for two disabilities.  The combined value will be 
combined with the degree of the third disability (in order of 
severity).  Thus, if there are three disabilities ratable at 
60 percent, 40 percent, and 20 percent, respectively, the 
combined value for the first two under the Combined Ratings 
Table is 76 percent.  This 76 will be combined with 20 and 
the combined value for the three is 81 percent.  This 
combined value will be converted to the nearest degree 
divisible by 10, which is 80 percent.  The same procedure 
will be employed when there are four or more disabilities.  
38 C.F.R. § 4.25(a).  

Except as otherwise provided in the rating schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, or cerebrovascular accident, 
are to be rated separately as are all other disabling 
conditions, if any.  All disabilities are then to be 
combined.  The conversion to the nearest degree divisible by 
10 will be done only once per rating decision, will follow 
the combining of all disabilities, and will be the last 
procedure in determining the combined degree of disability.  
38 C.F.R. § 4.25(b).  

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to the degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out, and 
the rating for such disabilities including the bilateral 
factor will be treated as one disability for the purpose of 
arranging in order of severity and for all further 
combinations.  For example, with disabilities evaluated at 60 
percent, 20 percent, 10 percent and 10 percent (the two 10's 
representing bilateral disabilities), the order of severity 
would be 60, 21 and 20.  The 60 and 21 combine to 68 percent 
and the 68 and 20 to 74 percent, converted to 70 percent as 
the final degree of disability.  

(a) The use of the terms "arms" and "legs" is not 
intended to distinguish between the arm, forearm and hand, or 
the thigh, leg, and foot, but relates to the upper 
extremities and lower extremities as a whole.  Thus, with a 
compensable disability of the right thigh such as amputation, 
and one of the left foot such as pes planus, the bilateral 
factor applies.  The bilateral factor applies similarly 
whenever there are compensable disabilities affecting use of 
paired extremities regardless of location or specified type 
of impairment.  

(b) The correct procedure when applying the bilateral 
factor to disabilities affecting both upper extremities and 
both lower extremities is to combine the ratings of the 
disabilities affecting the four extremities in the order of 
their individual severity and apply the bilateral factor by 
adding, not combining, 10 percent of the combined value thus 
attained.  

(c) The bilateral factor is not applicable unless there 
is partial disability of compensable degree in each of two 
paired extremities, or paired skeletal muscles.  38 C.F.R. 
§ 4.26.  

In the case at hand, the veteran's organic residuals of 
multiple sclerosis have resulted in ratings in order of 
severity of 40 percent for right upper extremity disability; 
40 percent for right lower extremity disability; 20 percent 
for left lower extremity disability; 10 percent for bladder 
frequency and urgency; and 10 percent for nystagmus.  The 
paired extremities necessitating application of the bilateral 
factor are the lower extremities, which combine to a rating 
of 52 percent.  Ten percent of 52 percent is 5.2 percent, 
which is added to 52 percent to become 57 percent for 
purposes of further combinations.  The order of severity of 
the service-connected organic residuals therefore becomes:  
57 percent, 40 percent, 10 percent and 10 percent.  Fifty-
seven percent (the lower extremities) combines with 40 
percent (the right upper extremity) to equal 74 percent under 
the Combined Ratings Table.  Seventy-four percent combines 
with 10 percent (bladder frequency and urgency) to yield 77 
percent under the Table.  Seventy-seven percent combines with 
10 percent (nystagmus) to yield 79 percent under the Table.  
This combined value, converted to the nearest degree 
divisible by 10, yields a combined rating for service-
connected organic residuals of multiple sclerosis of 80 
percent.  It follows that a combined service-connected 
evaluation of 80 percent must be assigned for the organic 
residuals of multiple sclerosis from August 29, 1989.  


ORDER

An increased evaluation for right upper extremity weakness as 
a residual of multiple sclerosis is denied.  

A 40 percent evaluation for right lower extremity weakness as 
a residual of multiple sclerosis is granted, effective from 
August 29, 1989, subject to controlling regulations governing 
the payment of monetary benefits.  

A 20 percent evaluation for left lower extremity weakness as 
a residual of multiple sclerosis is granted, effective from 
August 29, 1989, subject to controlling regulations governing 
the payment of monetary benefits.  

An increased evaluation for bladder frequency and urgency as 
a residual of multiple sclerosis is denied.  

An increased evaluation for nystagmus as a residual of 
multiple sclerosis is denied.  

With consideration of the bilateral factor, a combined 
evaluation of 80 percent for organic residuals of multiple 
sclerosis is granted, effective from August 29, 1989, subject 
to controlling regulations governing the payment of monetary 
benefits.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 


